Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered September 14, 2000, convicting him of robbery in the first degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*507Contrary to the defendant’s contention, the trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]), which, in part, at the suggestion of the defendant, permitted the prosecutor to inquire about the defendant’s prior convictions for robbery and unauthorized use of a vehicle, and his use of aliases upon arrest for those crimes, was proper. Evidence of the defendant’s conviction for robbery, as well as his use of aliases, was highly probative of his credibility, because they involved acts of individual dishonesty and untrustworthiness, and bore on his willingness to place his own interests above those of society (see People v Pavao, 59 NY2d 282, 292 [1983]; People v Fulford, 280 AD2d 682 [2001]; People v Cowan, 193 AD2d 753, 754 [1993]).
The defendant’s contention concerning the prosecutor’s allegedly improper summation comments is unpreserved for appellate review, since the defendant either did not object or made only a general objection at trial (see People v Tevaha, 84 NY2d 879, 881 [1994]; People v Persaud, 237 AD2d 538 [1997]). In any event, most of the challenged remarks either were fair comment on the evidence or were made in response to the defense counsel’s arguments on summation, and none of the remarks was so prejudicial as to require reversal (see People v Hilliard, 279 AD2d 590 [2001]). Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.